 1                                                                                    Judge Jones
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT FOR THE
 8
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10
      UNITED STATES OF AMERICA,                        No. CR19-108-RAJ
11
                               Plaintiff,
12
                          v.
13
                                                       FINAL ORDER OF FORFEITURE
14
      AMBER DAWN MENDOZA,
15    aka AMBER DAWN REDSTONE,
      aka AMBER DAWN MENDOZA-
16
      REDSTONE,
17    aka CRYSTAL CARTER
      aka JASMINE GARCIA,
18
19                             Defendant.
20
21
22          THIS MATTER comes before the Court on the United States’ Motion for Entry of
23 a Final Order of Forfeiture for the following property:
24          1.      One Smith & Wesson .22 pistol with serial number TBE7148, seized from
25                  Defendant Amber Dawn Mendoza on or about December 13, 2018; and
26          2.      Any associated ammunition, including approximately eight rounds of
27                  ammunition in a magazine corresponding with the above Smith & Wesson
28                  .22 pistol.

     Final Order of Forfeiture, CR19-108-RAJ - 1                     UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
 1          The Court, having reviewed the record in this matter, FINDS:
 2          In the Plea Agreement entered on June 27, 2019, Defendant Amber Dawn
 3 Mendoza agreed to forfeit her interest in any and all proceeds of and/or facilitating
 4 property for the offenses to which she pleaded guilty. Dkt. No. 11;
 5          On September 6, 2019, the Court entered a Preliminary Order of Forfeiture,
 6 finding such property forfeitable pursuant to 21 U.S.C. § 853(a), 18 U.S.C. § 924(d)(1)
 7 and 28 U.S.C. § 2461(c) and forfeiting the Defendant’s interest in it. Dkt. No. 17;
 8          Thereafter, the United States published notice of the pending forfeiture as required
 9 by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure (“Fed. R. Crim. P.”)
10 32.2(b)(6)(C), Dkt. Nos. 19, 26, and sent direct notice to eight identified potential
11 claimants, as required by Fed. R. Crim. P. 32.2(b)(6)(A); and
12          No third-party claims were filed for the above-identified property and the time for
13 doing so has expired.
14          THEREFORE, THE COURT ORDERS:
15          1.      No right, title, or interest in the above-listed property exists in any party
16 other than the United States;
17          2.      The property is fully and finally condemned and forfeited, in its entirety, to
18 the United States; and
19          3.      The United States Department of Justice, and/or its representatives, are
20 authorized to dispose of the property in accordance with law.
21          IT IS SO ORDERED.
22          DATED this 25th day of March, 2020.
23
24                                                       A
25                                                       The Honorable Richard A. Jones
26                                                       United States District Judge

27
28

     Final Order of Forfeiture, CR19-108-RAJ - 2                           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
